No. 01-382

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       2002 MT 314N


IN RE THE MARRIAGE OF
CONNIE LUCILLE ANDERSON,
n/k/a ANDERSEN,

               Petitioner and Respondent,

         and

JEROME RYON ANDERSON,

               Respondent and Appellant.



APPEAL FROM:          District Court of the Eighth Judicial District,
                      In and for the County of Cascade,
                      The Honorable Thomas M. McKittrick, Judge presiding.


COUNSEL OF RECORD:

               For Appellant:

                      Jerome Ryon Anderson (pro se), Great Falls, Montana

               For Respondent:

                      Connie Lucille Andersen (pro se), Great Falls, Montana


                                                Submitted on Briefs: June 27, 2002

                                                           Decided: December 17, 2002
Filed:


                      __________________________________________
                                        Clerk
Justice Jim Regnier delivered the Opinion of the Court.

¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court

1996 Internal Operating Rules, the following decision shall not be

cited as precedent but shall be filed as a public document with the

Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number, and result to the State Reporter

Publishing Company and to West Group in the quarterly table of

noncitable cases issued by this Court.

¶2    In 1996, the Eighth Judicial District Court, Cascade County,

dissolved the marriage between the Appellant, Jerome Anderson, and

the Respondent, Connie Andersen.                  Further, the District Court

ordered joint custody over the parties’ minor child, designated

Connie     as   the   primary     physical      custodian,   and   established    a

visitation schedule for Jerome.             Jerome subsequently filed several

motions to enforce and modify the court-ordered visitation.                  The

District Court denied Jerome’s motions and Jerome, appearing pro

se, appeals.       We affirm.

¶3    We address the following issues on appeal:
¶4    1.    Did the District Court err when it modified the original

court-ordered visitation schedule to require supervised visitation?

¶5    2.    Did the District Court err when it ordered each party to

bear their respective attorney fees incurred in the action?

                                     BACKGROUND

¶6    Jerome and Connie were married on January 18, 1991.               One child

was born of the marriage.                On July 19, 1994, Connie filed a

petition with the District Court to dissolve the marriage.                       On


                                            2
February 27, 1996, the District Court entered its Findings of Fact,

Conclusions of Law, and Order.        Therein, the District Court ordered

the marriage dissolved.       Further, the court determined that joint

custody was in the minor child’s best interests and designated

Connie as the primary physical custodian.          As for visitation, the

District Court ordered that the child spend every other weekend and

holiday with Jerome, during the school year, and six continuous

weeks with Jerome in the summer.

¶7    Over    approximately     the    next     eighteen     months,     Jerome

sporadically exercised his visitation rights.           On October 27, 1997,

Jerome filed a petition to modify the custodial arrangement with

the District Court.     Jerome maintained that Connie “willfully and

consistently refus[ed] to allow visitation . . . and has attempted

to frustrate and deny contact with [Jerome].”             Before the District

Court ruled on the petition to modify, Jerome filed a motion to

enforce the 1996 parenting plan on August 20, 1999.             The District

Court,   on   several   occasions,    set   and   reset    hearing    dates   to

entertain Jerome’s motions at the parties’ requests.                 Before the

District Court could hold a hearing on the matter, Jerome filed

another motion with the District Court on August 24, 2000.                 This

motion requested that the District Court establish a visitation

schedule for the parties to follow until the court could rule on

the pending motions.
¶8    On September 7, 2000, Jerome moved the District Court to order

a psychological evaluation of Connie, appoint a psychologist for

the   minor   child,    and   order   the     parties   to   participate      in



                                      3
counseling.    Finally, on September 28, 2000, Jerome filed a Motion

for Summary Ruling which asked the District Court to grant all of

the relief requested by Jerome since October 1997.                  The parties

subsequently       entered   into   a    court-approved     stipulation     which

acquiesced    to    psychological       evaluations   and     supervised   visits

involving Jerome and the child.

¶9    Following hearings contemplating all of the parenting and

visitation motions filed by Jerome, the District Court entered its

Findings of Fact, Conclusions of Law, and Order on May 4, 2001.

The District Court concluded that based on the evidence presented

“Jerome . . . is not mentally ready for unsupervised visitation.”

As such, the District Court ordered that supervised visitation

occur on a weekly basis in a controlled environment until Jerome

evinced the wherewithal to comply with the visitation schedule in

the decree of dissolution.          Therefore, the District Court denied

all of Jerome’s pending motions.                Further, the District Court

ordered each party to bear their own attorney fees and costs

associated with the proceedings.              On June 1, 2001, Jerome filed a

notice   of   appeal    from   the      District    Court’s    order.      Jerome

challenges the court’s order regarding the supervised visitation

and attorney fees.
                             STANDARD OF REVIEW

¶10   We review visitation orders to determine whether substantial

credible evidence supports the district court’s judgment.               Stoneman

v. Drollinger, 2000 MT 274, ¶ 53, 302 Mont. 107, ¶ 53, 14 P.3d 12,

¶ 53.    We will overturn a visitation order only when the court’s



                                          4
findings    and     conclusions      clearly      demonstrate     an    abuse   of

discretion.      Stoneman, ¶ 53.      Likewise, a district court’s grant or

denial of attorney fees is a discretionary ruling which we review

for an abuse of discretion.          Braach v. Graybeal, 1999 MT 234, ¶ 6,

296 Mont. 138, ¶ 6, 988 P.2d 761, ¶ 6.

                                    DISCUSSION

                                     ISSUE ONE

¶11   Did the District Court err when it modified the original

court-ordered visitation schedule to require supervised visitation?
¶12   As indicated above, the District Court initially ordered that

the child was to spend every other weekend and holiday with Jerome,

during the school year, and six weeks with Jerome in the summer.

In its May 4, 2001, order, the District Court modified the original

visitation schedule to weekly supervised visitation “with the

future goal of Jerome resuming the unsupervised visitation schedule

outlined in the 1996 divorce decree.”              The District Court entered

the   modification        based   upon    the    testimony   presented     at   the

hearings.        The   court      cited   the    following    reasons    for    the

modification: the child’s close relationship with Connie’s family,

the child’s ambivalence toward any relationship with Jerome, the

deterioration of the child’s physical and mental health while in

Jerome’s presence, and the experts’ consensus that contemporary

visitation remain supervised.

¶13   Jerome requests that we reverse the District Court’s order and

command    the    court    to   revert    back   to   the   original    visitation

schedule.    However, Jerome offers no concrete assignments of error.



                                          5
 Rule 23(a)(4), M.R.App.P., requires that an appellant present a

concise, cohesive argument which “contain[s] the contentions of the

appellant with respect to the issues presented, and the reasons

therefor, with citations to the authorities, statutes and pages of

the record relied on.”    Jerome has not presented any citations to

the record or supporting legal authority in his opening brief, and

he has not filed a reply brief.       This Court has repeatedly held

that we will not consider unsupported issues or arguments.     In re

Custody of Krause, 2001 MT 37, ¶ 32, 304 Mont. 202, ¶ 32, 19 P.3d

811, ¶ 32.   Similarly, this Court is under no obligation to locate

authorities or formulate arguments for a party in support of

positions taken on appeal.     In re B.P., 2001 MT 219, ¶ 41, 306

Mont. 430, ¶ 41, 35 P.3d 291, ¶ 41.
¶14   Further, Jerome appears to challenge the District Court’s

findings but has not provided this Court with transcripts from the

relevant proceedings.    Jerome contends that he is unable to pay for

the transcripts on appeal and requests that we order the county to

assume the costs.   Section 3-5-604(5), MCA, provides:

           If it appears to the judge that a defendant in a
      criminal case or a parent or guardian in a proceeding
      brought pursuant to Title 41, chapter 3, part 4 or 6, is
      unable to pay for a transcript, it must be furnished to
      the party and paid for by the state as provided in 3-5-
      901.

This case clearly does not fall within the parameters contemplated

by § 3-5-604(5), MCA.    Therefore, Jerome is responsible for bearing

the costs of transcripts on appeal.

¶15   In the past, we have demonstrated a willingness to accommodate

pro se parties by relaxing those technical requirements which do


                                  6
not impact fundamental bases for appeal.         However, a district

court’s decision is presumed correct and it is the appellant who

bears the burden of establishing error by that court.      Matter of

M.J.W., 1998 MT 142, ¶ 18, 289 Mont. 232, ¶ 18, 961 P.2d 105, ¶ 18.

 In short, Jerome simply has not met his burden.       Therefore, we

hold that the District Court did not err when it subsequently

modified the original order of visitation.

                                 ISSUE TWO

¶16   Did the District Court err when it ordered each party to bear

their respective attorney fees incurred in the action?
¶17   Montana has long recognized the principle that a court will

not award attorney fees absent contractual or statutory authority.

 Braach, ¶ 8.      However, absent such authority, a court may invoke

its equitable powers to award attorney fees to make an injured

party whole.      Braach, ¶ 9.

¶18   On appeal, Jerome simply asserts that he “need[s] relief for

attorney fees.”     Again, Jerome has not asserted any contractual or

statutory authority to support an award of attorney fees.     Nor has

Jerome argued for the application of an equitable exception to the

general bar.      Here, the District Court ordered that “[e]ach party

shall be responsible for his or her own attorneys fees and costs

associated with this proceeding.”        Absent any authority to the

contrary, we hold that the District Court did not abuse its

discretion in holding each party liable for their respective

attorney fees.

¶19   Affirmed.



                                     7
                                /S/ JIM REGNIER


We Concur:
/S/   PATRICIA COTTER
/S/   W. WILLIAM LEAPHART
/S/   JAMES C. NELSON
/S/   JIM RICE




                            8